DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-20, 23-31, 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slate et al. (US 2002/0188419 A1) in view of Atterbury et al. (US 2004/0210199).

With regard to claim 13 and 24, Slate discloses a prefilled injection device (Fig. 3) comprising a reservoir (53) having a longitudinal axis and comprising a medicament to be ejected, a sensor (150 arranged to detect ejection of the medication from the injection device ([0050]) that comprises a dose quantity of ejected medicament ([0200], while the display shows the amount still to be delivered, the user has set a predetermined amount to be injected, [0196], therefore, by displaying the amount left, a user can easily calculate the dose that has already been ejected by subtracting what is left from the total dosage, further [0195] teaches that after each ejection the dose quantity of ejected medicament is stored in a memory, therefore, an output signal must have necessarily been sent by the sensors directly relating to the dose quantity of ejected medicament) , a processor (12) arranged to collect and store the ejection information ([0027]), and a communication structure (20) arranged to transmit the ejecting information to an external data receiving device (22).
However, Slate does not explicitly disclose a sensor that has a movable and stationary part. 
Atterbury et al. teaches a medication delivery device (Fig 23) comprising: an injection device 620 (Fig 23) having a reservoir 632 (Fig 24) having a longitudinal axis and comprising a medicament to be ejected (Para 163 and 164); a sensor 800,805,806 (Fig 27) arranged to detect an ejection of the medicament from the injection and being arranged to output a signal comprising ejecting information (Para 20, 178,200), a processor 867 (Para 197,200) for collecting and storing the ejection information (Para 200), wherein the reservoir is non-refillable ([0163], [0164], the reservoir 632 is disposable and therefore non-refillable) and an integral part of the pre-filled injection device (Para 163, element 630 is screwed onto the injection device and has a chamber for holding the replaceable cartridge) wherein the sensor comprises a movable part 800 (on 708, Fig 27; Para 191) adapted to rotate relative to a stationary part 805,806 (on 700, Fig 27; Para 191) during ejection to determine the ejected dose (Para 200, the sensor circuits detect position of the rotating driving 708 which in turn computes the ejected dose that can be seen by the user as the ejection is taking place), wherein the moveable part rotates about the longitudinal axis (Para 191). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the plunger rod of Slate and add a sensor having a movable and stationary part as taught by Atterbury for the purpose of displaying the injection quantity in real time so that a user may monitor the injection throughout the entire process ([0200]).
With regard to claim 14 and 25, Slate discloses a needless device but could be contemplated to be used with a needle. 
Atterbury teaches a needle mount (Fig. 24, element 652) that accepts a needle (656).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Slate to include a needle as taught by Atterbury as the simple addition of a needle does not affect the overall function of the device. 
With regard to claim 15, and 26, Slate discloses wherein the reservoir is non-exchangeable, non-refillable and forms and integral part of the prefilled injection device (see in Fig. 3 and 9 where the reservoir 52 is in an integral part of the device is not a disposable cartridge that is intended to be removed after each use).
With regard to claim 16 and 27, Slate discloses wherein the reservoir is non-exchangeable, non-refillable and forms and integral part of the prefilled injection device (see in Fig. 3 and 9 where the reservoir 52 is in an integral part of the device is not a disposable cartridge that is intended to be removed after each use).
Slate discloses a needless device but could be contemplated to be used with a needle. 
Atterbury teaches a needle mount (Fig. 24, element 652) that accepts a needle (656).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the device of Slate to include a needle as taught by Atterbury as the simple addition of a needle does not affect the overall function of the device. 
With regard to claim 17, 19, 20, 28, 30, 31 , Slate discloses the claimed invention except for ejection information regarding a dose of the ejected medicament. 
Atterbury et al. teaches that the ejection information comprises time of at least one ejected dose ([0195]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify the plunger rod of Slate to having ejection information relating to the time of at least one ejected dose as taught by Atterbury for the purpose of allowing a user to use this information to determine when and how much a future dosage should be ([0195]).
With regard to claim 18, 19, 20, 29, 30, 31, Slate discloses that the communication means 20 (Fig 1) comprises a device for wireless data transmission (Para 28) for the purpose of relaying the acquired information for subsequent manipulation and analysis (Para 27).
With regard to claim 23 and 34, Slate discloses wherein the external data receiving device is a personal computer (22). 


Claims 22, 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slate et al. (US 2002/0188419 A1) in view of Atterbury et al. (PG PUB 2004/0210199) in view of Graskov et al. (WO 03/005891).
With regard to claim 22, 33, Slate discloses a medication delivery device 30 (Fig 2) that has a communication means 10 (Fig 1) that comprises two separate interfaces (20, output port, Fig 1), one of which 20 (Fig 1) is arranged to communicate data to an external data receiving device 22 (Fig 1), for the purpose of uploading data for analysis (Para 27), and another one (output port, Fig 1) of which is arranged to communicate data to a further external data receiving device 24 (Fig 1; Para 29), for the purpose of activating the second external data receiving device (Para 29).  
Slate/Atterbury et al. do not disclose that the first external data receiving device is on the cover.  
Graskov et al., however, teaches an external data receiving device 108 (Fig 1a) on a cover 108 (Fig 1a) of an injection device 102 (Fig 1a) for the purpose of exchanging data information corresponding to the injection device (Page 20, Lines 18-21).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Slate/Atterbury et al. to include the external data receiving device on the cover, as taught by Graskov et al., for the purpose of exchanging data information corresponding to the injection device (Page 20, Lines 18-21).

Claims 21, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slate et al. (US 2002/0188419 A1) in view of Atterbury et al. (PG PUB 2004/0210199) in view of Hartmann (US Pat 6,482,185).
With regard to claim 21 and 32, Slate/Atterbury et al. disclose all the claimed features except that the communication means comprises one single interface arranged to communicate data to the external data receiving device and to communicate data to a further external data receiving device.  
Hartmann, however, teaches a medication delivery device 10 (Fig 1) that has a communication means 21 (Fig 1) that comprises one single interface 21 (Fig 1) arranged to communicate data to an external data receiving device 30 (Fig 1) and to communicate data to a further external data receiving device C (Fig 1) for the purpose of allowing data transfer to both external data receiving devices (Col 5, Lines 27-29).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Slate/Atterbury et al. to include a single interface for communicating data to two external receiving devices, as taught by Hartmann, for the purpose of allowing data transfer to both external data receiving devices (Col 5, Lines 27-29).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim13-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,383,996 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 and 24 of the present invention recites a more broad version of the limitations found in claim 1of U.S. Patent No. 10,383,996 B2 including a housing, reservoir, sensor having a movable and stationary part, a processor, an communication structure. Further, dependent claims of the present invention also recite similar subject matter to the claims in U.S. Patent No. 10,383,996 B2 as detailed below.
Present Invention
U.S. Patent No. 10,383,996 B2
14, 25
1
15, 26
1
16, 27
1
17, 28
5
18, 29
8
19, 30
5, 8
20, 31
5, 8
21, 32
6
22, 33
7



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783